DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-24 and 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2021.
Applicant's election with traverse of Group I and Species I in the reply filed on 12/07/2021 is acknowledged.  The traversal is on the ground(s) that “Applicant traverses the restriction/election…It is respectfully submitted that there will be no serious burden to simultaneously search and examine the claims of Group I and Group II because the search and examination of the claims of Group I will be completed in the same classes and subclasses as the claims of Group II.”.  This is not found persuasive because the Groups are not commensurate in scope and therefore each Group requires a different search than the other Group.  If applicant is traversing on the ground that the inventions have utility of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15, 18, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson 5,339,564 in view of Hofmann 4,524,079 and Veijalainen WO 88/09616 or Mirzakhani Nafchi 2017/0020122 or Crisp et al. 2016/0050902.
In regard to claim 13, Wilson discloses a method of pest control, the method comprising the steps of: using irradiated energy of a sufficient strength to destroy or incapacitate a pest (pest organism may be any pest such as pathogenic fungi, bacteria, vascular plants, insects, virus, animal or the like; see col. 4, lines 2-4), whilst leaving a substrate plant or woody material unaffected (valuable plant cells or cells of other beneficial organism, such as crop plants and associated microorganisms; grapevines), wherein the irradiated energy comprises a narrow band electromagnetic (EM) radiation (see col. 4, line 57 to col. 5, line 9) at a plurality of different frequencies, pulse widths, and intensities, and means for manipulating the narrow-band EM radiation for direction and application at specific cellular sites within said agricultural pest organism, but does not disclose wherein the irradiated energy comprises a magnetic field of optimized frequency, intensity and duration.  Hofmann discloses deactivation of microorganisms by an oscillating magnetic field comprising using irradiated energy of sufficient strength to destroy or incapacitate a pest (microorganisms in environments where their presence is considered undesirable or harmful such as fungi, molds, spores, viruses, protozoa and algae; see col. 2, lines 48-53), wherein the irradiated energy comprises a magnetic field (see col. 2, line 67 to col. 3, line 36) of optimized frequency (see col. 4, lines 34-42), intensity (see col. 4, lines 20-33) and duration (see col. 4, lines 43-55).  It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the irradiated energy which comprises a magnetic field of optimized frequency, intensity and duration of Hofmann for the irradiated energy comprising narrow-band EM radiation of Wilson in order to provide an alternative form of radiation that is equally capable of killing pest organisms without substantially altering the target material such as a substrate plant or woody material.  Wilson discloses a frequency-hopping RF oscillator (14) communicatively linked by transmission line (16) or wave guide to a broad band linear amplifier (18) coupled to a frequency-independent antenna (20) at the focus of a spherical or paraboloidal reflector (24) and a shield (26), wherein the antenna, reflector, and shield provide means to manipulate and focus the EM radiation onto pest organisms (27) in soil (22), but do not disclose a propulsion device directs the magnetic field onto a section of the substrate plant or woody material.  Veijalainen, Mirzakhani Nafchi and Crisp et al. disclose using irradiated energy (microwave radiation OR magnetic field and electricity current OR source of high voltage electricity) to destroy or incapacitate a pest (insect pests OR borer insects, nematodes, pathogens OR soil pests such as nematodes, insects, arachnids and crustaceans), whilst leaving a substrate plant or woody material (useful pests such as crop plants with berries/fruits OR plants, trees and their roots region OR crop plants) unaffected, and a propulsion device (working machine 1 with attachable base structure 2 and radiation source 3 OR structural main frame 22, electro-magnetic coils 11, wheels 19, supported wheels 18, ground discharge system 29, and pulling hitch points 25 to attach the apparatus to a tractor or utility vehicle for pulling by a tractor/utility vehicle OR apparatus 10 with electrodes 120 is propelled over soil location 11 by a tractor or similar vehicle 25) directs the irradiated energy onto a section of the substrate plant or woody material (see Figs. 1 & 3 OR see paras. 0052, 0057 OR see para. 0056).  It would have been obvious to one of ordinary skill in the art to modify the method of Wilson and Hofmann such that it comprises a propulsion device directs the magnetic field onto a section of the substrate plant or woody material in view of Veijalainen, Mirzakhani Nafchi or Crisp et al. in order to allow the user to cover a large area for pests without expending a large amount of energy and in a manner which attempts to complete the treatment within a smaller period of time versus manual treatment.
In regard to claim 14, Wilson and Hofmann disclose wherein the magnetic field is sufficient to provide magnetic induction heating of part or all of the pest, while leaving the substrate material unaffected (Wilson discloses valuable plant cells or cells of other beneficial organism, such as crop plants and associated microorganisms and grapevines as unaffected during treatment; Hofmann discloses microorganisms in environments where their presence is considered undesirable or harmful such as fungi, molds, spores, viruses, protozoa and algae while not affecting the food or food product containers).
In regard to claim 15, Wilson and Hofmann disclose wherein the magnetic field is sufficient to provide radio frequency (abstract of Wilson, oscillator is a frequency hopping RF oscillator for focusing the EM radiation such as 2-5 GHz range; 5-500 kHz of Hofmann) magnetic induction heating (see col. 4, line 56 to col. 5, line 5 of Hofmann).
In regard to claim 18, Wilson and Hofmann disclose wherein the magnetic field strength is 0-100T (abstract of Hofmann, intensity of between about 2-100T).
In regard to claims 25-26, Wilson, Hofmann and Veijalainen, Mirzakhani Nafchi or Crisp et al. disclose wherein the propulsion device is a tractor (1 of Veijalainen; pulling hitch points 25 to attach the apparatus to a tractor or utility vehicle for pulling by a tractor/utility vehicle of Mirzakhani Nafchi; 25 of Crisp et al.) with a boom (bearings rods 5 & base structure 2 of Veijalainen; 180 of Mirzakhani Nafchi; 22 of Crisp et al.), wherein the boom has at least one nozzle (20 of Wilson; 10 of Hofmann; 120 of Mirzakhani Nafchi; 17, 29F of Crisp et al.).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson 5,339,564 in view of Hofmann 4,524,079 and Veijalainen WO 88/09616 or Mirzakhani Nafchi 2017/0020122 or Crisp et al. 2016/0050902 as applied to claim 13 above, and further in view of Shimizu et al. 2015/0289316.
In regard to claims 16-17, Wilson, Hofmann, and Veijalainen, Mirzakhani Nafchi or Crisp et al. do not disclose wherein the magnetic field has a frequency of 0 - 1 GHz or wherein the magnetic field has a frequency of frequency of 1 MHz - 400 MHz.  Shimizu et al. disclose an electromagnetic heating device wherein the magnetic field has a frequency of 0 - 1 GHz (.1 kHz-10 THz; para. 0110).  It would have been obvious to one of ordinary skill in the art to modify the method of Wilson, Hofmann, and Veijalainen, Mirzakhani Nafchi or Crisp et al. such that the magnetic field has a frequency of 0 - 1 GHz in view of Shimizu et al. in order to utilize known frequencies that would allow for different heating strengths based on varying frequencies and thicknesses of the target.

Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Applicant has amended Claim 1 to include, ‘and a propulsion device directs the magnetic field onto a section of a substrate material’…The combination of Wilson, Hofmann, and Shimizu fail to teach a method of pest control wherein a propulsion device directs the magnetic field onto a section of a substrate material…”, the Examiner contends that the newly cited references to Veijalainen, Mirzakhani Nafchi or Crisp et al. disclose the newly amended limitation added to claim 1 and teach using irradiated energy to destroy or incapacitate a pest and respective propulsion devices (tractors) which direct the irradiated energy onto a section of the substrate plant or woody material.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA